In an action for separation based on cruel and Inhuman treatment and failure to support, the plaintiff made a motion for temporary alimony and counsel fee, which was denied. The affidavits submitted were in direct and irreconcilable conflict; and that of the plaintiff was supported by the affidavit of her mother. As the matter stands, she has made a prima facie case in that it appears that she had reasonable grounds for bringing the suit; and it cannot be said that there is no reasonable probability that she will succeed in maintaining her action. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, to the extent of allowing temporary alimony from the date of the motion, April 8, 1935, at the rate of ten dollars per week. This alimony will cease and terminate thirty days after the entry of the order herein unless in the meantime the plaintiff shall bring on her action for trial. Counsel fees are also allowed in the amount of $150, payable within ten days after the entry of the order herein. Order entered May 31, 1935, denying plaintiff’s motion to be allowed $100 to pay the expenses of prosecuting the appeal from the order of April twenty-second, reversed on the law and the facts, and the motion granted, without costs. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.